DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 10/18/2021.
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection as necessitated by the amendment.
Claim Rejection under 35 U.S.C. § 112

In view of the amendments and the arguments provided, the rejection under 35 U.S.C. 112 has been withdrawn.
Claim Rejection under 35 U.S.C. § 103 - US 2018/0317848 Al (Gunasekar) in view of US 2018/0071530 Al (Giftakis).

In view of the amendments and the arguments provided, the rejection under 35 U.S.C. 103 has been withdrawn. However upon further search and consideration, the claims are now rejected as discussed in the current office action below.
New Claims 10-20 have been addressed in the current office action below.
 Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 5 and 9, it is unclear as to what is meant by “displays detection information representing that the displacement is detected in any one of a time position and a time area on the display unit in which the displacement is detected.” Claim 1 also recites that the display unit is “configured to display a time axis of signal detection;” so it is unclear where the time position or time area on the display is and how is the display unit detecting a displacement?
 Claim 1 recites an optical tracking device configured to detect a current position of a measurement part and applicant’s arguments state that the optical tracking device may be an optical camera capable of recording video as per the cited paragraphs from the specifications. Dependent Claim 13 recites a camera to record live video. This recitation raises the question: Is this camera in claim 13 the same as the optical tracking device?
 Claim 5 does not positively recite an optical tracking device however dependent 17 recites that a live video of the patient from a camera is received.  This raises the question:  Is this camera the same as the optical tracking device of claim 5 that is being controlled by the controller? 
The dependent claims inherit the deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.













Claims 1-11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson, JR (U.S. Patent Application Publication Number: US 2012/0136273 A1, hereinafter “Michelson”) in view of Tijs et al (U.S. Patent Application Publication Number: US 2015/0196780 A1, hereinafter “Tijs”).
Regarding claims 1, 5 and 9 (as best understood), Michelson teaches an information display system an information display device and a non-transitory computer readable recording medium including computer readable instructions which when executed by a computer causes the computer to perform instructions (e.g. 10 Fig. 1) comprising:  
an optical tracking device (i.e. video monitoring device, e.g.18 Fig. 1) configured to detect a current position of a measurement part of a patient and output a signal indicating the current position (e.g. [0034]);

a controller (e.g. 30 Fig. 1) configured to control the optical tracking device and the display unit (e.g. [0018]). 
 Michelson teaches that the brainwave diagnostic program analyses the video data to identify the occurrence of a particular physical activity (e.g. [0034]), they do not specifically teach that the controller is configured to further determine that displacement of the measurement part is detected including determining a distance of the displacement of the current position of the measurement part of the patient from an original position of the measurement part and determining  whether the distance of the displacement meets a desired threshold distance and displays detection information representing that the displacement is detected in any one of a time position and a time area on the display unit in which the displacement is detected.  
 Tijs teaches a system for providing radiotherapy  or in an MRI system (e.g. [0026], [0027])  comprising a camera (e.g. 12 Fig.1,[0028]) for measurement of a body part and a processor (e.g. 14 Fig.1) for analyzing the movement by determining a distance of the displacement of the current position of the measurement part of the patient from an original position of the measurement part and determining  whether the distance of the displacement meets a desired threshold distance ( i.e. displacement exceeds a certain threshold e.g. [0029]) and displays detection information representing that the displacement is detected (e.g. Fig. 2)  in any one of a time position and a time area on the display unit in which the displacement is detected (e.g. [0030] Note: they teach displaying “ detection information representing the displacement is detected” in a 
Regarding claims 2-4 and 6-8, Michelson in view of Tijs teaches the invention as claimed and Michelson teaches that the video data and the data analysis  is stored  in memory  (e.g. [0033],[0034],[0038],[0046]) and Tijs also teaches storing monitored positions and displacement data being stored in memory  and therefore Michelson in view of Tijs teaches the controller is further configured to store in memory displacement information in association with the detection information and positional information on the measurement part after the displacement and a time of start of displacement of the measurement part and a time of end of the displacement as the displacement information.  
 Regarding claims 10, 11, 14, 15, 18 and 19, Michelson in view of Tijs teaches the invention as claimed and Michelson further teaches a plurality of biological signal measurement devices configured to collect biological signals from the patient  which includes an electroencephalograph (EEG) device (e.g. 22 Fig. 1, [0017], [0019]-[0021], [0031]), and wherein the controller is further configured to display the collected 
 Regarding claim 13 and 17, Michelson in view of Tijs teaches the invention as claimed and Michelson further teaches a camera (e.g. 12 Fig.1 shows two cameras) configured to record live video of the patient, and wherein the controller is further configured to display the live video of the patient in synchronization with the collected biological signals and the detection information (e.g. [0017], [0018],[0034], [0043]).  
Claims 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson, JR (U.S. Patent Application Publication Number: US 2012/0136273 A1, hereinafter “Michelson”) in view of Tijs et al (U.S. Patent Application Publication Number: US 2015/0196780 A1, hereinafter “Tijs”) and further in view of Himes et al (U.S. Patent Application Publication Number: US 2011/0219325 A1, hereinafter “Himes”- PREVIOUSLY CITED).
Regarding claims 12, 16 and 20, Michelson in view of Tijs teaches the invention as claimed except for displaying annotations input by a medical professional on a time axis of the display unit in synchronization with the collected biological signals and the detection information.  Himes teaches a system and a method for displaying annotated EEG data annotated by a patient or clinician on a display (e.g. Fig. 5,[0074]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the processor of Michelson in view of Tijs to display annotations input by a medical professional on a time axis of the display unit in synchronization with the collected biological signals and the detection information as taught by the teachings of Himes in order to provide the predictable results of providing .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hannibal et al (U.S. Patent Application Publication Number: US 2011/0249088 A1, hereinafter “Hannibal”) teaches a system and method of monitoring a treatment employing a video camera (e.g. Abstract, 120,122 Fig. 1) for monitoring motion of the patient (e.g. [0016]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792